Citation Nr: 1000834	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  00-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that determined no new and 
material evidence had been received sufficient to reopen a 
claim for PSTD and the claim remained denied.  In an August 
2002 decision, the Board reopened the claim and denied the 
claim on the merits.  

The Veteran thereafter appealed the August 2002 Board 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a February 2003 Order, the Court granted a Joint 
Motion for Remand, vacated the August 2002 Board decision, 
and remanded the matter for readjudication consistent with 
the motion.  The Board remanded the case in September 2003 
for further development.  

In March 2006 the Board issued a decision which found that 
new and material evidence had been received, reopened the 
claim of entitlement to service connection for PTSD and then 
denied that claim on the merits.  The Veteran appealed that 
decision to the Court.  

In May 2007, the Secretary and the appellant filed a Joint 
Motion for Partial Remand (Joint Motion).  The Joint Motion 
requested remand because the March 2006 Board decision failed 
to provide adequate reasons and bases to support the 
conclusion that the Board's adjudication of the claim of 
service connection for PTSD on the merits was not prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Joint Motion requested that the Court vacate the 
portion of the Board's March 2006 decision which determined 
that the Veteran was not entitled to service connection for 
PTSD.  In a May 2007 Order, the Court granted the Joint 
Motion and remanded that part of the March 2006 Board 
decision that denied service connection for PTSD for 
compliance with the instructions in the Joint Motion.  As 
such, the Board framed the issue as entitlement to service 
connection for PTSD and remanded the case in August 2007 for 
further development.  

The case was returned to the Board for appellate review and 
in September 2009 the Veteran was notified that the Veterans 
Law Judge before whom he had testified at a hearing in April 
2002 was no longer employed at the Board and was offered the 
opportunity to testify at another hearing.  The Veteran's 
reply, received in October 2009, stated that he did not wish 
to appear at a hearing and for his case to be considered on 
the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran initially filed a claim in June 1986 for nerves 
that began in 1974.  A rating decision in September 1986 
denied entitlement to service connection for PTSD which was 
not shown by the record and after receipt and review of 
service treatment records that decision was confirmed in an 
October 1986 decision.  In July 1999 the Veteran filed a 
claim for service connection for PTSD.  

Service treatment records show in June 1974 that the Veteran 
sought treatment for headaches.  The entry reflects that 
after talking to the Veteran, it was felt that he should be 
referred to a Medical Officer.  The following day, the entry 
noted a personal problem.  The Veteran was afraid his anxiety 
would cause him to blow up and might hurt someone.  Sports 
were recommended as an outlet for hostility.  A record of 
discharge from active duty indicates the Veteran was 
honorably separated for character and behavior disorders.  

The issue on appeal was previously phrased as "[e]ntitlement 
to service connection for posttraumatic stress disorder 
(PTSD)".  However, in addition, the evidence shows diagnoses 
of other acquired psychiatric disabilities.  A discharge 
summary for participation in a VA Psychosocial Residential 
Rehabilitation Program (PRRP) in September to October 1999 
showed diagnoses of PTSD, chronic; dysthymia with recurrent 
major depression; panic disorder with agoraphobia, and 
history of polysubstance abuse and dependence.  A January 
2001 VA outpatient treatment record shows a diagnosis of 
antisocial traits versus disorder.  A private evaluation in 
February in February 2001 diagnosed PTSD, chronic; dysthymic 
disorder; panic disorder with agoraphobia; and polysubstance 
abuse in remission.  A VA October 2003 outpatient treatment 
record shows an impression of adjustment disorder.  

The United States Court of Appeals for Veterans Claims has 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, the Board has 
recharacterized the issue on appeal as shown on the title 
page to encompass all of the Veteran's psychiatric diagnoses.  
In light of Clemons, the Board finds that an examination and 
opinion is necessary as to whether any current psychiatric 
disorder is related to the Veteran's service.  

After the Court's May 2006 remand to the Board, the case was 
remanded to the RO in August 2007 for further development.  
The RO continued the denial in a Supplemental Statement of 
the Case (SSOC) issued in August 2009 and returned the case 
to the Board.  Thereafter, letters with evidence were 
submitted without the Veteran providing a waiver of review by 
the RO.  As the claim is being remanded, the AMC/RO will have 
the opportunity for initial consideration of that evidence.  
38 C.F.R. §§ 19.37, 20.1304 (2009).  Those records include 
the Veteran's assertions regarding additional claimed 
stressful events in service.  

In addition, in August 1999 the Veteran reported that his 
first hospital stay was in 1974 after he was separated from 
service.  The Veteran testified in September 1999 that he was 
on medication when he got out of service and sought treatment 
at a VA hospital when he first got out for what he thought 
was a panic attack.  In a statement received in October 2009, 
the Veteran stated that he received treatment at a VA 
hospital in Roosevelt, North Little Rock, Arkansas, two weeks 
after returning home from service.  The AMC/RO should request 
those medical records.  38 C.F.R. § 3.159(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records to 
include psychiatric records for the 
Veteran from a VA hospital in 
Roosevelt, North Little Rock, Arkansas, 
for a period from September through 
December 1974.   

2.  The AMC/RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service.  If the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, 
the AMC/RO must specify what stressor 
or stressors in service it has 
determined are established by the 
record.  In reaching this 
determination, the AMC/RO should 
address any credibility questions 
raised by the record. 

3.  After completion of the foregoing, 
the Veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted.  

The AMC/RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by 
the record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the AMC/RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  

If the examination results in 
psychiatric diagnosis/es other than 
PTSD, the examiner should offer an 
opinion as to the etiology of each non-
PTSD psychiatric disorder, to include 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that such disorder is related to active 
service.

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

4.  Then, readjudicate the appeal to 
include consideration of the evidence 
received after the issuance of the 
August 2009 SSOC.  In doing so, in 
light of Clemons, the AMC/RO must 
specifically consider whether service 
connection is warranted for any 
currently diagnosed psychiatric 
disability, to include PTSD.  If any 
benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

